Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 19, 2016

                                       No. 04-16-00405-CV

                     Jimmy C. BALLARD and Alexis Boultinghouse-Ballard,
                                      Appellants

                                                 v.

 HSBC BANK USA, National Association, As Trustee for ACE Securities Corp. Home Equity
        Loan Trust, Series 2004-RM2 Asset Backed Pass-Through Certificates,
                                    Appellees

                     From the County Court at Law No. 3, Bexar County, Texas
                                 Trial Court No. 2015CV07393
                             Honorable Karen Crouch, Judge Presiding


                                          ORDER
       A filing fee of $205.00 was due when this appeal was filed but it was not paid. See
TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN THE SUPREME COURT, IN CIVIL
CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT
LITIGATION (Misc. Docket No. 15-9158, Aug. 28, 2015). The clerk of the court notified
appellants of this deficiency in a letter dated June 23, 2016. The fee remains unpaid. Rule 5 of
the Texas Rules of Appellate Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay –
       at the time an item is presented for filing – whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

        We therefore ORDER appellants, not later than July 29, 2016 to either: (1) pay the
applicable filing fee, or (2) provide written proof to this court that they are indigent or otherwise
excused by statute or the Texas Rules of Appellate Procedure from paying the fee. See id. R.
20.1 (providing that indigent party who complies with provisions of that rule may proceed
without advance payment of costs). If appellants fail to respond satisfactorily within the time
ordered, this appeal will be dismissed. See TEX. R. APP. P. 42.3. We note that appellants have
also failed to file the required docketing statement. See id. R. 32.
        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court